                 Case 1:20-cv-00952-LJL Document 47
                                                 46 Filed 10/08/20 Page 1 of 2
                                                                             1


                              ZEICHNER ELLMAN & KRAUSE                             LLP
                                          1211 AVENUE OF THE AMERICAS
                                            N E W Y O RK , N EW Y O RK 1 0 0 3 6
                                                TEL: (212) 223-0400


   DIRECT DIAL
   (212) 826-5350                                                                           WWW.ZEKLAW.COM
Rneumann@zeklaw.com

                                                             October 8, 2020
           BY ECF
                                                     MEMORANDUM ENDORSEMENT
           Hon. Gabriel W. Gorenstein
           Daniel Patrick Moynihan
            United States Courthouse
           500 Pearl Street
           New York, NY 10007-1312

                                    Lari v. JPMorgan Chase Bank, N.A.
                                        Case No. 1:20-cv-00952-LL

           Dear Judge Gorenstein:

                          We represent defendant JPMorgan Chase Bank, N.A. (“Chase”) in the
           above-referenced action. After counsel for both parties expressed interest in settlement in
           a conference before Judge Liman, last week, Your Honor scheduled a settlement
           conference for October 14 by Order dated September 30, 2020 (the “Order”).
           Unfortunately, that date did not allow plaintiff sufficient time to formulate a settlement
           demand or for Chase to respond to the demand and designate the appropriate client
           representative within the periods prescribed in the Order.

                           Counsel for Chase and plaintiff have agreed to request an adjournment of
           the settlement conference but could not agree on the date. Plaintiff requests that the
           conference be held on October 29 or as soon thereafter as the Court may direct. Chase,
           however, will require additional time to meet its obligations under the Order. I am very
           sorry that we are unable to propose a specific date at this time. Therefore, Chase requests
           that the conference be adjourned sine die.

                          The parties appreciate the Court’s attention to this request.

                                                             Respectfully submitted

                                                             /s/ Ronald M. Neumann

                                                             Ronald M. Neumann
           RMN:cla

           cc:    Plaintiff’s counsel by ECF




                 NEW YORK | CONNE CT ICUT | NEW J ERSEY | WASHINGT ON , D.C. | T EL A VIV
          Case 1:20-cv-00952-LJL Document 47 Filed 10/08/20 Page 2 of 2




                    MEMORANDUM ENDORSEMENT, Case 1:20-cv-952


The settlement conference is adjourned sine die. The parties shall file a letter with the Court
when both sides are prepared to proceed with the conference. In the letter, the parties may
propose suggested dates.
This Order has no effect on any deadlines in this case.
So Ordered.




October 8, 2020
